Order filed September 5, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00272-CV
                                    ____________

                     BENJAMIN K. SANCHEZ, Appellant

                                        V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
     SOUNDVIEW HOME LOAN TRUST 2006-OPT4, ASSET-BACKED
          CERTIFICATES, SERIES 2006-OPT4, HOMEWARD
      RESIDENTIAL, INC. F/K/A AMERICAN HOME MORTGAGE
       SERVICING, INC., AND REAL TIME RESOLUTIONS, INC.,
                            Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-06133

                                    ORDER

      Appellant’s brief was due August 22, 2013.     No brief or motion for
extension of time has been filed.
      Unless appellant submits a brief to the clerk of this court on or before
October 4, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                    PER CURIAM